Citation Nr: 1003317	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-25 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Whether the appellant may be recognized as the Veteran's 
surviving spouse for purposes of entitlement to dependency 
and indemnity compensation (DIC), death pension, and accrued 
benefits.  


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active military duty from June 1957 to April 
1966.  He died in February 2007.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida, which determined that the appellant was 
not the Veteran's surviving spouse, and denied her claim for 
VA benefits.  The case is ready for appellate review.


FINDINGS OF FACT

It is undisputed that the Veteran and the appellant, who 
divorced in 1998, were not married, and were not living 
together at the time of the Veteran's death in February 2007.  


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
surviving spouse of the Veteran for VA death benefits 
purposes have not been met.  38 U.S.C.A. §§ 101(3), 103 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the VCAA is not applicable where it could 
not affect a pending matter and could have no application as 
a matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002).

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04 (June 23, 2004).

As there is no dispute as to the essential facts required to 
resolve the matter and as the outcome of the appeal is 
governed by the interpretation and application of the law and 
regulations, rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence, the notice 
and duty to assist provisions of the VCAA are inapplicable 
and no further development under the VCAA is required.  



Applicable Law and Regulations

A "spouse" is a person of the opposite sex whose "marriage" 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j). 
38 C.F.R. § 3.50(a).  "Marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued. 38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried. 38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b)(1).

Facts 

Of record is a marriage certificate, which shows that the 
appellant and the Veteran were married in October 1960 in New 
York, New York.  

Also of record is the Veteran's death certificate, which 
shows that he died in February 2007 in Pinellas County, 
Florida.  His marital status at the time of death was listed 
as "divorced."  

In May 2007, the appellant filed a claim for death benefits 
as the Veteran's surviving spouse.  In the claim, she 
indicated that she and the Veteran had ended their marriage 
by divorce on May 27, 1998, in Pineallas, Florida.  She also 
denied having lived continuously with the Veteran from the 
date of marriage to the date of his death.  

In statements received in November 2007 and in August 2008, 
the appellant asserted that, even though she was not married 
to the Veteran at the time of his death, she was still 
entitled to death benefits because they were married for "a 
period of thirty years" and neither one ever remarried.  See 
Statement from D. York, dated November 2007.  She also stated 
that she was "forced" to divorce the Veteran due to 
compelling financial reasons.  In another communication dated 
in August 2008, the appellant stated that she was entitled to 
death benefits "simply because of all the hardship [she] 
endured during the marriage."  

Analysis 

A review of the record reveals that the pertinent facts are 
not in dispute.  The appellant acknowledges that she was the 
ex-wife of the Veteran at the time of his death.  See Notice 
of Disagreement, dated November 2007.  The appellant does not 
contend, and the evidence does not show, that she had 
remarried the Veteran or that they had been living together 
prior to his death in February 2007.  Rather, the appellant's 
sole argument is that she should be regarded as the Veteran's 
surviving spouse because she was married to him for nearly 30 
years (before divorcing him) and that she was advised to 
divorce him for financial reasons.  

Thus, based on the foregoing evidence of record, the 
appellant was not the Veteran's spouse at the time of his 
death in February 2007, and this was affirmed by the 
Veteran's death certificate, and the appellant's entries on 
application forms for VA benefits.  As 38 C.F.R. § 3.350 
requires the appellant to have been the Veteran's spouse at 
the time of his death, not simply a former spouse, the 
appellant does not qualify as a "surviving spouse" for VA 
death benefits purposes.  The law clearly states that in 
order to be entitled to these benefits, the appellant must be 
the Veteran's surviving spouse.  38 U.S.C.A. §§ 1304, 
1310(a), 1541(a), 5121; 38 C.F.R. §§ 3.3(b), 3.54(c), 3.1000. 

Indeed, the Board finds that it undisputed that the Veteran 
and the appellant, who divorced in 1998, were not married, 
nor were they living together at the time of the Veteran's 
death in February 2007.  Therefore, based on the law and 
regulations governing this appeal, the appellant cannot be 
recognized as the Veteran's surviving spouse for VA purposes.  
As the disposition of this claim is based on the application 
of the law to undisputed facts, the claim must be denied 
based on a lack of legal entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 130 (1994).  


ORDER

The appellant may not be recognized as the Veteran's 
surviving spouse for VA benefit purposes, and the appeal is 
denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


